Jenkins, J.
The evidence authorized the verdict, and the refusal of the trial judge to grant a new trial 'was not erroneous. It is argued in the brief of counsel for plaintiff in error that the evidence for the plaintiff showed that the defendant was indebted to the-plaintiff as follows: $238.24 on open account, $25 on note, $40 on another, and $60 on another; but the evidence for the plaintiff really showed that the defendant was indebted to it on still another and additional note of $60; ■ which reconciles the verdict to the evidence.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.